UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-33043 Omnicell,Inc. (Exact name of registrant as specified in its charter) Delaware 94-3166458 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1201 Charleston Road Mountain View, CA 94043 (650)251-6100 (Address, including zip code, of registrant’s principal executive offices and registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of Registrant’s common stock (par value $0.001) outstanding as of August3, 2010 was 32,687,549. 0 Table of Contents OMNICELL,INC. FORM10-Q Table of Contents Page number PARTI—FINANCIAL INFORMATION 2 Item 1. Financial Statements: 2 Condensed Consolidated Balance Sheets as of June30, 2010 (unaudited) and December31, 2009 2 Unaudited Condensed Consolidated Statements of Operations for the three months and six ended June30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PARTII—OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 INDEX TO EXHIBITS 35 1 Table of Contents PART1 — FINANCIAL INFORMATION Item 1. Financial Statements OMNICELL,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $970 and $868 at June 30, 2010 and December 31, 2009, respectively Inventories Prepaid expenses Deferred tax assets Other current assets Total current assets Property and equipment, net Non-current net investment in sales-type leases Goodwill Other intangible assets Non-current deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued liabilities Deferred service revenue Deferred gross profit Total current liabilities Long-term deferred service revenue Other long-term liabilities Total liabilities Stockholders’ equity: Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (1)Information derived from our December31, 2009 audited Consolidated Financial Statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents OMNICELL,INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) ThreeMonthsEndedJune30, SixMonthsEndedJune30, 20 Revenues: Product revenues $ Services and other revenues Total revenues Cost of revenues: Cost of product revenues Cost of services and other revenues Restructuring charges — — — Total cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Restructuring charges — — — Total operating expenses Income (loss) from operations ) Interest and other income, net of other expense 53 Income (loss) before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Net income (loss) $ ) Net income (loss) per share-basic $ ) Net income (loss) per share-diluted $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents OMNICELL, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) SixMonths EndedJune30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Loss on disposal/impairment of fixed assets — Provision for (recovery of) receivable allowance ) Share-based compensation expense Income tax benefits from employee stock plans — Excess tax benefits from employee stock plans ) (4 ) Provision for excess and obsolete inventories Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) Prepaid expenses ) Other current assets Net investment in sales-type leases ) Other assets ) ) Accounts payable ) Accrued compensation ) ) Accrued liabilities Deferred service revenue Deferred gross profit ) ) Other long-term liabilities 62 ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of intangible assets and intellectual property ) ) Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock under employee stock purchase and stock option plans Excess tax benefits from employee stock plans 4 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents OMNICELL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note1. Organization& Summary of Significant Accounting Policies Description of the Company.Omnicell,Inc. (“Omnicell,” “our,” “us,” “we,” or the “Company”) was incorporated in California in 1992 under the name Omnicell Technologies,Inc. and reincorporated in Delaware in 2001 as Omnicell,Inc. Our major products are medication and supply dispensing systems which are sold in our principal market, which is the healthcare industry. Our market is primarily located in the United States. Basis of Presentation. These interim condensed consolidated financial statements are unaudited but reflect, in the opinion of management, all adjustments, consisting of normal recurring adjustments and accruals, necessary to present fairly the financial position of Omnicell and its subsidiaries as of June30, 2010, the results of operations for the three and six months ended June30, 2010 and 2009, and cash flows for the six months ended June30, 2010 and 2009. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles, or GAAP, have been condensed or omitted in accordance with the rulesand regulations of the Securities and Exchange Commission, or SEC. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our Annual Report on Form10-K for the year ended December31, 2009. Our results of operations for the three and six months ended June30, 2010 and cash flows for the six months ended June30, 2010 are not necessarily indicative of results that may be expected for the year ending December31, 2010, or for any future period. Use of estimates.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Principles of consolidation.The condensed consolidated financial statements include the accounts of our wholly-owned subsidiaries. All significant inter-company accounts and transactions have been eliminated in consolidation. Fair value of financial instrument.We value our financial assets and liabilities on a recurring basis using the fair value hierarchy established in Accounting Standards Codification (“ASC”) 820. ASC 820 describes three levels of inputs that may be used to measure fair value, as follows: Level 1 inputs, which include quoted prices in active markets for identical assets or liabilities; Level 2 inputs, which include observable inputs other than Level 1 inputs, such as quoted prices for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the asset or liability; and Level 3 inputs, which include unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the underlying asset or liability. Level 3 assets and liabilities include those whose fair value measurements are determined using pricing models, discounted cash flow methodologies or similar valuation techniques, as well as significant management judgment or estimation. At June30, 2010 and December31, 2009, our financial assets utilizing Level 1 inputs included cash equivalents. For these items, quoted market prices are readily available and fair value approximates carrying value. We do not currently have any financial instruments utilizing Level 2 and Level 3 inputs. Concentration in revenues, in accounts receivable.There were no customers accounting for 10% or more of revenues in the three months ended June 30, 2010 and 2009.Additionally, there were no customers accounting for 10% or more of revenues in the six months ended June 30, 2010 and 2009.No customer accounted for 10% or more of accounts receivable at either June 30, 2010 or December 31, 2009. Sales of accounts receivable.We offer our customers multi-year, non-cancelable payment terms. Generally we sell non-U.S. government receivables to third-party leasing companies on a non-recourse basis. We reflect the financing costs on the sale of these receivables as a component of our revenue. We record our revenue at the net present value of the multi-year payment stream using the contractual interest rate charged to us by the third-party leasing company. We record the sale of our accounts receivables as “true sales” in accordance with ASC 860, “Transfers and Servicing.” During the six months ended June30, 2010 and 2009, we transferred non-recourse accounts receivable totaling $26.5 million and $21.3 million, respectively, which approximated fair value, to third party leasing companies. At June30, 2010 and December31, 2009, accounts receivable included $0.5 million and $1.6 million, respectively, due from third party leasing companies for transferred non-recourse accounts receivable. 5 Table of Contents Dependence on suppliers.We have supply agreements for construction and supply of several sub-assemblies and inventory management of sub-assemblies used in our hardware products. In 2009 and 2010 there was one significant supplier. There are no minimum purchase requirements. The contracts may be terminated by either the supplier or by us without cause and at any time upon delivery of from two to six months’ notice. Purchases from the one significant supplier for the three and six months ended June30, 2010 were approximately $3.6 million and $8.9 million, respectively. Purchases from this significant supplier for the comparable periods in 2009 were approximately $5.4 million and $10.6 million, respectively. Income Taxes For the three and six months ended June 30, 2010 we recorded income tax expense of $1.6 and $2.2 million, respectively, as compared with income tax expense of $0.6 million and an income tax benefit of $0.3 million for the corresponding period in 2009. The annualized effective tax rate before discrete items for the six months ended June 30, 2010 was 46.5% as compared to an annualized effective tax benefit rate before discrete items of 45.3% for the six months ended June 30, 2009. The change in the annualized effective tax rate for the six months ended June 30, 2010 as compared to the corresponding period in 2009 was mostly due to absence of 2010 legislation extending the expired federal research and development tax credit. The estimated annualized tax rates differ from the statutory rate of 35% primarily due to the impact of state income taxes and non-deductible equity incentive compensation charges under ASC 740-718.Net discrete income tax benefits for the six months ended June 30, 2010 consisted primarily of $0.2 million of stock compensation disqualifying dispositions. Net discrete income tax benefits in the six months ended June 30, 2009 included a benefit from the recording of restructuring expenses of approximately $1.0 million partially offset by the recording of deferred tax expense as a result of the re-measurement of our California deferred tax assets due to the enactment of California tax legislation. Total comprehensive income (loss).Total comprehensive income (loss) is the same as net income (loss) for the three and six months ended June30, 2010 and 2009. Segment Information. We manage our business on the basis of one reportable segment. Our products and technologies share similar distribution channels and customers and are sold primarily to hospitals and healthcare facilities to improve patient safety and care and enhance operational efficiency. Our sole operating segment is medication and supply dispensing systems. Substantially all of our long-lived assets are located in the United States. For the three and six months ended June30, 2010 and 2009, substantially all of our total revenues and gross profits were generated by the medication and supply dispensing systems operating segment from customers in the United States. Recently Issued Accounting Pronouncements. In October2009, the FASB issued Accounting Standards Updates (“ASU”) 2009-13 and 2009-14, or ASU 2009-13 and ASU 2009-14, which amended ASC 605, “Revenue Recognition,” and ASC 985-605, “Software - Revenue Recognition,” respectively. ASU 2009-13 requires companies to allocate arrangement consideration in multiple-element arrangements based on an element’s estimated selling price if vendor-specific or other third-party evidence of selling price is not available. ASU 2009-14 revises the guidance regarding the types of arrangements that fall under the scope of the software recognition guidance, providing a scope exception for many transactions that were previously within the scope of Subtopic ASC985-605, including tangible products containing software components and non-software components that function together to deliver the product’s essential functionality and places them under Subtopic ASC 605-25, thus requiring the new multiple-element revenue allocation under ASU 2009-13. Both ASU 2009-13 and ASU 2009-14 are effective for fiscal years beginning on or after June15, 2010. Earlier application is permitted. We are currently evaluating the impact of the adoption of these ASUs on our consolidated financial statements. We intend to adopt these ASUs at the beginning of fiscal year 2011. In July 2010, the FASB issued “Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” as ASU 2010-20, amending ASC 310, “Receivables”. The intent of ASU 2010-20 is to improve the disclosures that an entity provides about the credit quality of its financing receivables and the related allowance for credit losses. As a result of these amendments, an entity is required to disaggregate by portfolio segment or class certain existing disclosures and provide certain new disclosures about its financing receivables and related allowance for credit losses. For public entities, the new disclosures for the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010, with new disclosures about period activity effective for interim and annual reporting periods beginning on or after December 15, 2010. We are currently evaluating the impact of the adoption of ASU 2010-20 on our consolidated financial statements. 6 Table of Contents Note 2. Net Income (Loss) Per Share Basic net income (loss) per share is computed by dividing net income (loss) for the period by the weighted average number of shares outstanding during the period, less shares subject to repurchase. Diluted net income (loss) per share is computed by dividing net income (loss) for the period by the weighted average number of shares less shares subject to repurchase plus, if dilutive, potential common stock outstanding during the period. Potential common stock include the effect of outstanding dilutive stock options, restricted stock awards and restricted stock units computed using the treasury stock method for those arrangements which are “in the money.” Potential common stock which is “out of the money” is excluded as the impact would be anti-dilutive. Additionally, in a period of net loss such as the six months ended June 30, 2009, all potential common stock is excluded and, as a result, the basic and diluted net loss per share is identical. The total number of shares excluded from the calculations of diluted net income (loss) per share for the six months ended June30, 2010 and 2009 were 1,866,682 and 4,374,977, respectively. The calculation of basic and diluted net income (loss) per share is as follows (in thousands, except per share amounts): ThreeMonthsEnded June30. SixMonthsEnded June30. Basic: Net income (loss) $ ) Weighted average shares outstanding - basic Net income (loss) per share - basic $ ) Diluted: Net income (loss) $ ) Weighted average shares outstanding - basic Add: Dilutive effect of employee stock plans — Weighted average shares outstanding - diluted Net income (loss) per share - diluted $ ) Note 3. Stockholders’ Equity Treasury Stock During 2008, our board of directors authorized stock repurchase programs for the repurchase of up to $90.0 million of our common stock. All repurchased shares were recorded as treasury stock and were accounted for under the cost method. No repurchased shares have been retired. The timing, price and volume of the repurchases are based on market conditions, relevant securities laws and other factors. The stock repurchase program does not obligate us to repurchase any specific number of shares, and we may terminate or suspend the repurchase program at any time. From the inception of the program in February2008 through June30, 2010, we repurchased a total of 4,066,296 shares at an average cost of $16.00 per share through open market purchases. During the six months ended June30, 2010, we did not repurchase any shares through the stock repurchase programs. As of June 30, 2010, we had $25.0 million of remaining authorized funds to repurchase additional shares under the stock repurchase programs. Additionally, for the three and six months ended June30, 2010, we withheld 5,880 shares and 12,487 shares, respectively, from employees to satisfy tax withholding obligations on the vesting of restricted stock units. For the three and six months ended June30, 2009, 2,784 shares and 6,922 shares, respectively, were withheld from employees to satisfy tax withholding obligation on the vesting of restricted stock units. Note 4. Stock Option Plans and Share-Based Compensation Stock Option Plans At June 30, 2010, 1,210,838 shares of common stock were reserved for future issuance under our 2009 Equity Incentive Plan, or the "2009 Plan." At June 30, 2010, $8.8 million of total unrecognized compensation cost related to non-vested stock options was expected to be recognized over a weighted average period of 2.6 years. 7 Table of Contents A summary of option activities under the 1999 Equity Incentive Plan, as amended, the 2003 Equity Incentive Plan, as amended, and the 2004 Equity Incentive Plan (collectively, the “Prior Plans”) and the 2009 Plan for the six monthsended June 30, 2010 is presented below: Weighted- Average Options: NumberofShares ExercisePrice (inthousands) Outstanding at December31, 2009 $ Granted $ Exercised ) $ Forfeited ) $ Expired ) $ Outstanding at June30, 2010 $ Exercisable at June30, 2010 $ Restricted Stock and Restricted Stock Units The non-employee members of our Board of Directors are granted restricted stock on the day of our annual meeting of stockholders and such shares of restricted stock vest on the date of the subsequent year’s annual meeting of stockholders, provided such non-employee director remains a director on such date. Restricted stock units, or RSUs, are granted to certain of our employees and generally vest over a period of four years and are expensed ratably on a straight-line basis over the vesting period. The fair value of both restricted stock and RSUs granted pursuant to our equity incentive plans is the product of the number of shares granted and the grant date fair value of our common stock. Our unrecognized compensation cost related to nonvested restricted stock at June30, 2010 is approximately $0.9 million and is expected to be recognized over a weighted average period of 0.9 years. Expected future compensation expense relating to RSUs outstanding on June30, 2010 is $4.7 million over a weighted-average period of 2.7 years. A summary of activity of both restricted stock and RSUs for the six months ended June30, 2010 is presented below: RestrictedStock RestrictedStockUnits Weighted- Average Weighted- Average GrantDate GrantDate Number of Shares FairValue Per Share Number of Shares FairValue Per Share (inthousands) (inthousands) Non-vested, December31, 2009 52 $ $ Granted 79 $ $ Vested ) $ ) $ Forfeited — $
